Citation Nr: 0912342	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-37 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred on October 27, 2004.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Cincinnati, Ohio, which denied entitlement to reimbursement 
of unauthorized dental expenses.


FINDINGS OF FACT

1.  The veteran is in receipt of a permanent and total rating 
of 100 percent due to post-traumatic stress disorder.  
Service connection is also in effect for diabetes mellitus 
type II, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral hearing loss, rated as zero 
percent disabling.  

2.  The veteran underwent root canal treatment from W.R.G., 
D.D.S., on October 27, 2004.

3.  VA payment or reimbursement of the costs of this dental 
care was not authorized.

4.  The record contains no indication that the private dental 
expense in question was incurred during a medical emergency 
and when VA or other government facilities were not feasibly 
available.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized non-VA dental expenses for root canal incurred 
on October 27, 2004, are not met.  38 U.S.C.A. §§ 1703, 1712, 
1725, 1728 (West 2002 & Supp. 2008); 38 C.F.R. §§ 17.52, 
17.93, 17.120, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Generally, VA has a statutory duty to assist the veteran in 
the development of a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  However, such duty is not applicable to claims filed 
in association with Chapter 71 of Title 38 of the United 
States Code, VA's duties to notify and to assist the veteran 
are not applicable to this claim.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Nevertheless, after reviewing the 
record, the Board finds that all relevant evidence necessary 
for the equitable disposition of the appeal has been obtained 
and that additional efforts to notify or assist the veteran 
in the development of this case are not required.  
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

The veteran seeks payment or reimbursement for non-VA dental 
treatment expenses incurred on October 27, 2004.

VA shall furnish on an ambulatory or outpatient basis medical 
services as are needed, for specific eligible personnel, 
except that applications for dental treatment must also meet 
the provisions of 38 C.F.R. § 17.161.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.93.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.  Classification IV 
provides that those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation, or who are 
entitled to the 100 percent rate by reason of individual 
unemployability, may be authorized any needed dental 
treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(h).

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility, or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, for 
medical services for the treatment of any disability of a 
veteran who has a service-connected disability rated at 50 
percent or more.  See 38 U.S.C.A. § 1703; 38 C.F.R. 
§ 17.52(a)(2).

The admission of a veteran to a non-VA facility at VA expense 
must be authorized in advance.  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran, or by others in his or 
her behalf, is dispatched to VA within 72 hours after the 
hour of admission.  When an application for admission by a 
veteran has been made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the postmark, or dispatch date of the 
application, or the date of any telephone call constituting 
an informal application.  See 38 C.F.R. § 17.54.

In this case, by an October 2004 rating decision, the veteran 
was granted an increased rating of 100 percent disabling for 
PTSD, effective from May 23, 2003.  Service connection is 
also in effect for diabetes mellitus type II, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as zero percent disabling.  
On account of the 100 percent rating, the veteran is eligible 
to receive fee basis dental care.

On October 27, 2004, the veteran underwent root canal 
treatment from W.R.G., D.D.S.  VA authorization for this 
treatment was not requested.  

In February 2005, the VAMC in Cincinnati, Ohio, received a 
dental claim, which included an invoice of $640 from W.R.G., 
D.D.S., for root canal performed on October 27, 2004.  

On March 28, 2005, the clinic director reviewed the veteran's 
claim and determined that the treatment was not related to a 
service-connected condition and was not needed in an 
emergency of such a nature that delay would have been 
hazardous to life or health.  

Accordingly, on the same day, the Cincinnati VAMC determined 
that the medical treatment was for a non-service connected 
condition which was clinically determined not an adjunct 
condition to a service connected disability and the care and 
services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  The veteran's claim for payment or reimbursement for 
the root canal treatment was therefore denied.

In May 2005, VAMC Cincinnati received a letter from W.R.G., 
D.D.S., which stated that the service provided to the veteran 
would "definitely be considered a dental emergency."  Dr. G 
further stated that the veteran presented with his upper 
right canine tooth broken off to the gum line and, without 
this tooth, the veteran would not smile or communicate 
effectively.  Dr. G. further stated that, upon abscessing, 
the veteran would not have been able or have wanted proper 
nutrition.  It is significant to note that Dr. G. did not 
indicate that the veteran's tooth had actually abscessed or 
that the dental condition was a medical emergency.  

In his May 2005 notice of disagreement, the veteran claimed 
that he had been granted 100 percent disability, effective 
May 23, 2003, and the initial notification of this decision 
is dated October 28, 2004.  He further claimed that he broke 
his tooth and had a temporary cap on it until October 27, 
2004, when the root canal and crown was done.  The veteran 
argues that he could not go to the VA dental clinic unless he 
was 100 percent disabled and, on the date in question, he had 
no knowledge of being 100 percent disabled.  He stated that, 
had he known that he was rated 100 percent disabled, he would 
have gone to the VA dental clinic instead of his own dentist.  
The veteran noted that, per his dentist's statement, it was a 
medical emergency and delay would have been hazardous to his 
health.  He also stated that he is diabetic and did not want 
to take any risks.  

In a September 2004 Memorandum, the veteran's claim was 
reconsidered by a VA Associate Medical Director.  The 
Memorandum notes the veteran's contention that, per his 
dentist's statement, the unauthorized outpatient dental 
services performed by Dr. G on October 27, 2004, was 
emergent.  The Memorandum further notes the veteran's 
contention that he had filed for 100 percent disability and 
was awaiting the decision from the VA Regional Office in 
Cleveland, Ohio, when he sought dental services at a non-VA 
facility and that, had he been notified previous to treatment 
that his service-connection was raised to 100 percent, he 
would have been able to come the Cincinnati VAMC Dental 
Service.  Notwithstanding these arguments, the Associate 
Medical Center Director noted that the veteran received non-
VA dental care that was not previously authorized and a 
clinical review of his unauthorized dental care determined 
that the treatment was not considered emergent or related to 
his service-connected disabilities.  Accordingly, the 
recommendation that the veteran's claim be denied, based on 
existing regulations, was confirmed.  

On review of all evidence of record, the Board finds that the 
veteran's claim for payment or reimbursement of costs 
incurred as a result of the October 27, 2004, root canal is 
denied.  The Board is bound by VA regulation that provides 
that the treatment provided to a veteran at a non-VA facility 
at VA expense must be authorized in advance.  In this regard, 
it is noted that the veteran has construed the statement from 
his dentist as concluding that the treatment was emergent in 
nature; however, review of the statement clearly reflect that 
the treatment was characterized as a dental emergency rather 
than a medical emergency.  Moreover, at the time of 
treatment, Dr. G noted that the veteran would not smile or 
communicate effectively and that the ability and desire for 
proper nutrition would occur upon abscessing (which had not 
yet occurred.)  Neither the letter from Dr. G nor the 
clinical evidence in support of the veteran's claim reflects 
that the dental treatment received on October 27, 2004, was 
for a medical emergency of such nature that delay would have 
been hazardous to life or health.  Thus, the veteran's claim 
must be denied based on a lack of pre-authorization.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  38 C.F.R. § 17.1002 (2007).

Here, a review of the record indicates that the veteran does 
not satisfy the criteria set forth in either 38 U.S.C.A. 
§ 1728 or 38 U.S.C.A. § 1725.  Although the veteran has a 
permanent and total rating, the evidence does not show that 
the root canal was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  As such, the benefit sought may not be granted under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Moreover, the criteria set forth in 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 are not met.  In this regard, the 
evidence does not show that the dental service in question 
was provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public.  
As noted above, there is also no evidence showing that the 
veteran was treated for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  As such, the benefit sought may 
not be granted pursuant to 38 U.S.C.A. § 1725.

Since all the requirements set forth in either 38 U.S.C.A. 
§ 1728 or 38 U.S.C.A. § 1725 have not been met, entitlement 
to reimbursement by VA of the cost of unauthorized dental 
treatment on October 27, 2004, is not warranted based on an 
emergent basis.

The Board has carefully considered the veteran's contentions.  
While sympathetic to the veteran in this regard, the Board is 
nonetheless bound by the laws enacted by Congress and the 
regulations of the Department.  In this case, the law does 
not provide a basis to award the benefit sought.

For the reasons set forth above, the Board finds that the 
criteria for reimbursement of unauthorized dental expenses 
incurred on October 27, 2004, have not been met.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
dental expenses, incurred on October 27, 2004, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


